NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50153

                Plaintiff-Appellee,             D.C. No. 3:13-cr-04514-BEN-9

 v.

RACHEL RUVALCABA-MORALES, AKA MEMORANDUM*
Rachel Morales, AKA Rachel Ruvalcaba,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Rachel Ruvalcaba-Morales appeals from the district court’s order denying

her motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ruvalcaba-Morales first contends that, notwithstanding the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
express statement that U.S.S.G. § 1B1.13 was not binding as applied to her motion,

the district court treated § 1B1.13’s dangerousness requirement as dispositive.

This claim is belied by the record, which shows that the district court understood

the weight to be given § 1B1.13, and properly relied on 18 U.S.C. § 3553(a)(2)(C)

in assessing Ruvalcaba-Morales’s motion. See 18 U.S.C. § 3582(c)(1)(A)

(providing that district court should consider the applicable § 3553(a) factors when

evaluating a request for compassionate release); United States v. Aruda, 993 F.3d

797, 802 (9th Cir. 2021) (explaining that, although § 1B1.13 is not binding as

applied to a compassionate release motion brought by a prisoner, it may inform a

district court’s discretion).

       Ruvalcaba-Morales next contends that the district court legally erred by

failing to acknowledge her transformation in the years following her conviction,

and by treating her criminal history as a categorical bar to relief notwithstanding

her “dramatic” rehabilitation. Although Ruvalcaba-Morales is correct that the

court did not specifically describe the arguments made in her motion, the record

shows that the court was aware of them. Its order makes clear that it simply found

them insufficient to warrant relief, given the facts of Ruvalcaba-Morales’s offense

and criminal history, with which it was familiar from having sentenced Ruvalcaba-

Morales initially. On this record, we conclude that the court’s explanation was

legally sufficient, see Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-68



                                          2                                    21-50153
(2018), and adequately individualized to the facts of Ruvalcaba-Morales’s case.

Finally, while Ruvalcaba-Morales’s rehabilitative efforts are commendable, we

cannot say that the district court abused its discretion in giving greater weight to

other factors given “the deference we must afford the district court when it makes

these discretionary decisions.” United States v. Keller, 2 F.4th 1278, 1284 (9th

Cir. 2021).

      AFFIRMED.




                                           3                                    21-50153